Citation Nr: 0019258	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  94-21 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from August 1970 to 
August 1972 and from April to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which, in pertinent part, denied the 
benefit sought.  The appellant has since moved to the 
jurisdiction of the RO in St. Petersburg, Florida. 

In July 1996, the Board remanded this case for additional 
development.  The RO complied with the Remand instructions, 
and this case is ready for appellate review.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").  

In this case, the appellant stated to Dr. Marino in January 
1990 that his memory deficits began after a VA hospital 
treated him with psychiatric medications in 1979, and he felt 
that "his current difficulties are the fault of the 
Veteran's [sic] Administration."  It is not clear whether it 
is his intention to specifically raise a claim for 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151, especially since he subsequently claimed that his 
memory deficits were related to his military service.  He is 
hereby advised of the need to file a formal claim with the RO 
if he wishes to do so.

Also, the appellant has not been clear about what residuals 
he is claiming he now has from the alleged in-service head 
injuries, but he has discussed his depression and 
schizophrenia.  He was previously denied service connection 
for a psychiatric disorder in a February 1980 rating 
decision, which is final.  The appellant is still filing the 
same claim as he did previously (i.e., a claim for service 
connection for a psychiatric condition) and is merely 
presenting a different theory of entitlement.  See e.g., 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Therefore, 
he must submit new and material evidence if he wishes to 
reopen this claim. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).  The issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a psychiatric disorder has not been 
adjudicated by the RO, and it is not inextricably intertwined 
with the other issue before the Board.  See Parker v. Brown, 
7 Vet. App. 116 (1994) (a claim is intertwined only if the RO 
would have to reexamine the merits of any denied claim which 
is pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto).  The Board 
notes that the RO did deny service connection for post-
traumatic stress disorder (PTSD) in an August 1994 rating 
decision, which the appellant did not appeal.  Therefore, to 
the extent that the appellant is attempting to reopen a claim 
for service connection for an acquired psychiatric disorder 
other than PTSD, this issue is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The medical evidence suggests a relationship between the 
appellant's current memory deficits and alleged head injuries 
incurred during service, and the claim for service connection 
is plausible.

2.  The appellant's current memory deficits and alleged 
seizure disorder did not result from disease or injury 
incurred during military service.

CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of head 
injury is well grounded, and VA has satisfied its statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. §§ 5103 and 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).

2.  The appellant is not entitled to service connection for 
residuals of head injury.  38 U.S.C.A. §§ 1110 and 1131 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of:  the appellant's contentions, including those 
raised at a personal hearing in 1994; service medical records 
and personnel records from both periods of service; reports 
of VA examinations conducted in 1990, 1994, and 2000; VA 
outpatient and hospitalization records dated from 1981 to 
1993; and private medical records from Fairbanks Memorial 
Hospital, Ronald Martino, M.D., Sonia Ramirez, M.D., and an 
unidentified private physician.  The evidence pertinent to 
the issue on appeal is discussed below.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

A well-grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claim for 
service connection requires three elements to be well 
grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether it is well grounded.  See Arms v. 
West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original). 

This claim is plausible.  The appellant claims that he has 
residuals of a head injury, including a seizure disorder and 
memory loss.  He alleges that he incurred several head 
injuries during service, primarily from a fall down a hatch 
of a submarine or while participating in boxing events.  His 
service medical records do not document either incurrence of 
a head injury during service or treatment for the claimed 
residuals of that injury.  However, the appellant's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
post-service medical evidence shows documentation of memory 
loss.  Based on the appellant's reported history, Dr. Martino 
stated in March 1996 that the appellant's participation in 
boxing during service may be the explanation for the current 
memory deficits.  Assuming the credibility of this evidence, 
this claim must be said to be plausible, and therefore well 
grounded.  See e.g., Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) ("possible" link enough to well grounded claim).

Since the appellant has presented a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to this claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, the appellant was provided appropriate VA 
examinations, which included review of the claims file.  The 
RO complied with the instructions of the 1996 Remand.  The 
appellant has not referenced the existence of any VA or 
private medical records that have not been obtained and that 
are relevant to this claim.  Sufficient evidence is of record 
to adjudicate this claim properly.  Therefore, VA has 
fulfilled its duty to assist the appellant.

In evaluating a claim on the merits, the evidence is no 
longer presumed to be credible.  The Board must assess the 
credibility and weight to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The evaluation of credibility and 
weight applies to the medical evidence before the Board.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The only evidence in support of the appellant's claim is the 
statement from Dr. Martino in 1996.  The evidence not 
favorable to this claim includes the rest of the medical 
records and reported history.  The Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection for residuals of head injury 
because the evidence reflecting that he did not incur 
residuals of head injury as a result of his military service 
is more persuasive and of greater weight than the evidence 
indicating that he did incur such conditions as a result of 
his service.

The opinion by Dr. Martino is not persuasive in light of the 
evidence of record.  The appellant reported a history of 
incurring head injuries during service, and the opinion was 
based on that history.  However, the Board is not bound by 
such a diagnosis in situations such as this.  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  Dr. Martino made no 
reference to objective medical evidence or medical records 
supporting the conclusion that the appellant incurred head 
injuries during service.  Dr. Martino did not see the 
appellant until approximately 9 years after discharge from 
his second period of service, which was approximately 17 
years after the period of service in which the appellant 
claims that he incurred such injuries.  There is no 
indication that Dr. Martino reviewed the appellant's service 
medical records.  Therefore, it appears that the opinion was 
based solely on the appellant's report of his medical 
history, a report that is not plausible in light of the other 
evidence of record, as discussed below.  

Also, after the appellant reported incurring head injuries 
during service, Dr. Martino stated in June 1992 that an EEG 
(electroencephalogram) and MRI (magnetic resonance imaging) 
of the head would be conducted to "investigate" whether any 
of the appellant's "difficulties can be attributed to the 
head injury."  The MRI of the brain conducted in July 1992 
was normal, as was the EEG conducted in June 1992.  
Accordingly, these diagnostic tests do not support the theory 
that the appellant's memory deficits are attributable to 
prior head injuries.

In this case, the history as related by the appellant is 
unsupported by the contemporaneous medical evidence.  The 
appellant has submitted a photograph that he argues supports 
his allegation that he boxed during service.  However, even 
assuming that he is one of the boxers in the picture, service 
medical records do not show that he ever incurred a head 
injury during service, to include as a result of 
participation in boxing events.  Also, despite his extensive 
history of seeking psychiatric treatment since at least 1978, 
at no time prior to his claim for compensation in 1992 did 
the appellant report incurring head injuries at any time.  In 
fact, the appellant did not even report such a history when 
he first sought treatment from Dr. Martino in 1989.  This 
means that his current reported history of having incurred 
such head injuries during service must be accorded less 
weight. 

The appellant also reports a history of having problems with 
his memory ever since the alleged head injuries occurred in 
1972.  At other times, he has stated that his memory problems 
began in 1979 or 1980.  While he is competent to report 
experiencing such symptoms, he is not competent to attribute 
such symptoms to head injuries during service.  Furthermore, 
his testimony, presented in conjunction with a claim for 
benefits, is not entirely credible in light of the other 
evidence of record.  The post-service medical evidence 
expressly documents that his memory was intact for many years 
after his military service.  See, e.g., VA hospitalization 
records dated in July 1981 and May 1982 (memory intact) and 
VA progress notes dated in May 1986 and August 1987 (no 
difficulties with cognitive functioning, memory, abstract 
ability, etc.).  The first indication in the medical evidence 
of impaired memory is the summary from VA hospitalization 
from October to November 1988, but it should also be noted 
that the appellant was intoxicated at the time of admission. 

Other parts of the appellant's reported history are also not 
credible.  He states that after incurring the head injuries 
in 1972, that his personality changed, he had several 
disciplinary problems, and his performance "deteriorated" 
from "an A down to a D."  However, his military records 
fail to show any disciplinary problems, and the ratings for 
his professional performance, military behavior, military 
appearance, etc., remained fairly consistent throughout 1971 
and 1972 and did not reflect sub-standard performance.

It must also be noted that there is no medical support for 
the appellant's claim that he has a seizure disorder.  He 
claims that he had his first seizure in 1980, but he did not 
seek medical treatment for it.  He told the VA examiner in 
2000 that he "drank beer to get rid of" his seizure 
episodes.  He also testified in 1994 that a neurologist had 
recently examined him and told him "from his test" that he 
had a seizure disorder.  It is unknown what physician the 
appellant was referencing, but there is no diagnosis of a 
seizure disorder in the post-service medical evidence, and 
the diagnostic tests requested by Dr. Martino were normal, as 
discussed above.  As stated by the VA examiner in 2000, the 
diagnosis of a seizure disorder "has not been established by 
a physician or by the test the [appellant] has had."

As for Dr. Martino's conclusion that the appellant's 
participation in boxing events during service may have caused 
the current memory deficits, this is just the sort of "pure 
speculation or remote possibility" that is forbidden by the 
applicable regulations as a basis for entitlement to service 
connection.  38 C.F.R. § 3.102 (1999); see e.g., Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996).  That is not to say that a 
physician's statement must be expressed in terms of certainty 
in order for it to have any probative value.  See Lathan v. 
Brown, 7 Vet. App. 359, 366 (1995).  Nevertheless, the sole 
statement that a medical nexus between an in-service disease 
or injury and a current disability is possible does not mean 
that such a nexus is probable, and therefore this statement 
does not rise above mere speculation.  This is especially 
true when other physicians have definitively concluded that 
the appellant's current complaints are attributable to his 
longstanding history of excessive alcohol consumption and are 
not consistent with the alleged incurrence of head injuries 
during service.  See 2000 VA examination reports (history of 
seizure disorder reported by appellant unlikely related to 
service; mild memory loss unlikely to be caused or aggravated 
by head trauma; appellant's description of his symptoms not 
consistent with deficits from a head injury; appellant's 
problems with concentration, attention, and memory are due to 
some other source, other than the alleged head injury; 
considering his history, it is likely his cognitive 
dysfunctions are due to his heavy drinking).  The conclusions 
of the VA examiners in 2000 were based on review of the 
claims file, unlike Dr. Martino.  A fully-informed decision, 
based on objective documentation and review of all relevant 
records, is more probative than an examination based on 
related history or memory.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  In short, the Board finds that the more 
probative opinions are those offered by the VA examiners who 
had access to the medically documented history of the 
appellant's symptomatology and treatment and who provided 
conclusive opinions, as opposed to Dr. Martino's opinion. 

For these reasons, the Board concludes that the evidence 
against the appellant's claim is more probative and of 
greater weight and, based on this evidence, finds that the 
appellant did not incur head injuries during service, and any 
alleged residuals that he claims resulted from that condition 
were not caused by an inservice disease or injury.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
residuals of head injury, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
A reasonable doubt exists where there is an approximate 
balance of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102 (1999).  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.  Id.  It is not a means of reconciling 
actual conflict or a contradiction in the evidence.  Id.  In 
this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the incurrence of 
head injuries during service or the etiology of the 
appellant's current disorders.


ORDER

Entitlement to service connection for residuals of head 
injury is denied.



		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals



 

